Citation Nr: 1735583	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  09-24 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent prior to February 5, 2007, and in excess of 40 percent from February 5, 2007, to November 11, 2007, and from and after January 1, 2008, for chronic lumbar strain with lumbar osteoarthritis (lumbar spine disability).

2.  Entitlement to an evaluation in excess of 30 percent for cervical spine osteoarthritis associated with chronic lumbar strain with lumbar osteoarthritis (cervical spine disability).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and San Juan, the Commonwealth of Puerto Rico.

In a November 2006 rating decision, the St. Petersburg RO, in pertinent part, granted, entitlement to service connection for chronic lumbar strain with lumbar osteoarthritis, evaluated as 20 percent disabling effective May 31, 2005.  In February 2007, the Veteran filed a statement indicating that he wished to file for an increased evaluation for his service-connected lumbar spine condition.  The Board construes this statement as a notice of disagreement with respect to 20 percent evaluation assigned to his lumbar spine disability in the November 2006 rating decision.

In March 2006, the St. Petersburg RO granted entitlement to service connection for cervical spine osteoarthritis, evaluated as 20 percent disabling effective May 10, 2006.

In January 2008, the St. Petersburg RO increased the evaluation of the Veteran's service-connected lumbar spine disability to 40 percent, effective February 5, 2007.  An evaluation of 100 percent was then assigned effective February 5, 2007.  An evaluation of 100 percent was then assigned effective November 12 2007, based on surgical or other treatment necessitating convalescence.  The 40 percent evaluation was reinstated effective January 1, 2008.  In addition, the RO increased the evaluation of the Veteran s cervical spine disability to 30 percent, effective April 9, 2007.  The Veteran s claims file was then transferred to the RO in San Juan, the
Commonwealth of Puerto Rico.  

In January 2009, the San Juan RO continued the evaluations of the Veteran's service connected lumbar and cervical spine disabilities, denied entitlement to an earlier effective date for the grant of service connection for dysthymic disorder, and denied entitlement to an increased evaluation for dysthymic disorder.  The Veteran filed a notice of disagreement dated in January 2009.  In June 2006, the RO issued a statement of the case with respect to the lumbar and cervical spine disabilities, and the Veteran filed a substantive appeal in July 2009.

In September 2011, the Board remanded the claims on appeal for additional development, and the case has now been returned to the Board for further appellate review.  The Board also remanded the claims seeking an earlier effective date and an increased evaluation for the Veteran's dysthymic disorder in order for the RO to issue a Statement of the Case for these issues.  The RO issued a SOC for the dysthymic disorder claims in August 2016, and the Veteran did not subsequently file an appeal.  Therefore, the dysthymic disorder claims are not on appeal and are not before the Board for appellate consideration.  

In April 2010, a Board hearing was held at the RO before the undersigned Veterans
Law Judge who was designated by the Chairman to conduct that hearing, pursuant
to 38 U.S.C.A. §7107 (West Supp. 2014).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the delay, additional development is needed before a decision can be reached in this case.

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent VA examination in June 2016, it was determined that in order to be adequate for rating purposes a VA joints examination must, if possible, including testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59 (2016).  The Veteran's most recent VA examination in June 2016 does not meet the specifications of Correia.  The examination reports contain range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  The prior VA examinations and other medical evidence of record also lack these findings.  An additional examination is therefore necessary under 38 C.F.R. § 3.159(c)(4) in order to ensure compliance with the decision in Correia.

While on remand, the AOJ should obtain updated VA and private medical records identified by the Veteran as relevant to the claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA and private medical records identified by the Veteran as relevant to the claims on appeal.

2.  After completion of all records development, schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar and cervical spine disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The AOJ must ensure that the examiner provides all information required for rating purposes.

The examination must include range of motion studies.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The cervical and thoracolumbar spine must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the cervical or lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

The examiner should further address whether there is ankylosis of the cervical or thoracolumbar spine.  The examiner should discuss whether either disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

For each disability, the examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether each service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

The rationale for all opinions expressed must also be provided.

3.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




